Citation Nr: 1516497	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 20 percent disabling for a back strain with thoracolumbar ankylosis prior to February 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004, and from August 2004 to October 2005.  
 
This case comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

In August 2013, the Board denied the claim, and the Veteran appealed.  In October 2014, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the matter for further proceedings consistent with the Court's decision.

In August 2013, the Board also remanded the issue of entitlement to a rating higher than 20 percent disabling for a back strain with thoracolumbar ankylosis since February 24, 2012.  Given that the development ordered below may impact the outcome of that issue, the Board will defer consideration of that matter.  The Board offers no opinion as to whether the RO has completed the instructions contained in the prior remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that before February 24, 2012 his back disability was more severe than the medical evaluations of record represented.  In this regard, it is well to note that October 2008 records from the Boston VA Health Care System show that the Veteran was admitted with a thoracic kyphotic deformity from T7 through T9, intractable back pain, possible post-traumatic compression fractures, and possible Schuermann's kyphosis.  While hospitalized the Veteran underwent a posterior thoracic approach laminectomy at T8, aT8 pedicle subtraction osteotomy, a correction of a kyphotic deformity, and an instrumented posterior fusion from T6 to T10 with local autograft with Stryker OP-1 BMP putty.  In light of this evidence VA granted a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 from October 6 to November 30, 2008.  A 10 percent rating was then assigned effective December 1, 2008.

In a May 2009 rating decision the RO increased the rating for the Veteran's back disorder to 20 percent effective from October 25, 2005, and assigned a 20 percent rating effective December 1, 2008.  Notably, the May 2009 rating decision was entered without an examination of the Veteran being performed after his October 2008 surgery.  While the appellant was provided an examination in 2012, given the fact that the appellant did have surgery in October 2008, and given the Order of the Court, the Board will remand this case so that an orthopedist may review all pertinent evidence and retrospectively address the nature and extent of the appellant's back disorder prior to February 24, 2012.

In light of the remand action below the Board will defer consideration of the appellant's entitlement to an extraschedular rating prior to February 24, 2012. 

As noted above, the Board is not addressing at this time the claim that was remanded in August 2013, that is, the rating warranted for the appellant's back disorder since February 24, 2012.  All instructions previously issued remain in effect and should be fulfilled before any claim is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's VA and private treatment records since October 25, 2005.  This specifically includes securing all records from the Boston VA Healthcare system, including records from the Northampton VA facility and the private physician he reportedly saw for pain management.  All records must be associated with the claims file, VBMS or Virtual VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, provide a VA orthopedist access to the Veteran's claims folder, VBMS file and Virtual VA file in order to address the nature and extent of any disability due to a back strain with thoracolumbar ankylosis, status post thoracic laminectomy at T8, aT8 pedicle subtraction osteotomy with correction of a kyphotic deformity, and an instrumented posterior fusion from T6 to T10 with local allograft and Stryker OP-1 BMP putty between October 25, 2005 and February 24, 2012.  In accordance with the examiner must provide a retrospective and detailed analysis of the Veteran's pertinent medical history, complaints, and the nature and extent of any disability due to the aforementioned disorder between October 25, 2005 and February 24, 2012.  The examiner must specifically address, retrospectively, the nature of any limitation of motion, the nature of any limitation of motion after repetitive motion, and whether the Veteran suffered from incapacitating episodes (i.e., was he prescribed bed rest by a physician and if so for how long).  The examiner must address the impact, if any, caused by the back disorder during this period on the appellant's ability to work.  A complete rationale for any opinions expressed must be provided. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After the development requested has been completed, the AOJ should review the examination report and opinion to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the reviewing orthopedist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Thereafter, the AOJ must readjudicate the claim, to include the claim remanded in August 2013.  If any benefit sought on appeal is denied, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



